Citation Nr: 0907339	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-08 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for right hip bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1972 to 
January 1976, from May 1986 to June 1987, and from August 
1990 to May 1991.  

The Veteran originally appealed the issue of Entitlement to 
service connection for a low back disorder.  In a rating 
action dated in April 2007, the RO awarded service connection 
for a low back disability (degenerative diskogenic changes 
and grade I spondylolisthesis, L5-S1 and assigned a 10 
percent rating effective July 2, 2004.  In correspondence 
from the RO dated in April 2007, the RO informed the Veteran 
that the decision was a grant of the benefits sought, and her 
appeal would be closed unless she chose to continue her 
appeal.  The RO provided an appeal status election form to 
the Veteran.  The Veteran has not filed any substantive 
appeal.  No further action is required by the Board.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2. On September 27, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that a withdrawal of the appeal as to service 
connection for a right hip disability is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the 
issue of service connection for a right hip disability by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  On September 27, 
2007, the Veteran's representative withdrew the appeal 
concerning service connection for a right hip disability, 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The case is dismissed.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


